UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 Commission file number 333-160128 IMETRIK M2M SOLUTIONS INC. (Formerly known as Montreal Services Company) (Exact Name of Small Business Issuer as specified in its charter) NEVADA (State or other Jurisdiction of Incorporation or Organization) 941 de Calais Street Mont St-Hilaire, Quebec CanadaJ3H 4T7 (Address of principal executive offices) 514-295-9943 (Issuer’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes [X]No [] Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of August 18, 2010 - $76,150 1 TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 26 Item 9A. Evaluation of Disclosure Controls and Procedures. 26 Item 9B. Other Information. 27 PART III Item 10. Directors and Executive Officers, Promoters and Corporate Governance. 28 Item 11. Executive Compensation. 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence. 33 Item 14. Principal Accounting Fees and Services. 33 PART IV Item 15. Exhibits and Financial Statement Schedules. 34 2 PART I. ITEM 1. BUSINESS. We were incorporated under the laws of the State of Nevada on May 6, 2009. Our specific goal is to create a profitable service for placing Canadian citizens in accounting positions with Canadian corporations.We plan to place Canadian citizens in accounting positions with Canadian accounting firms and corporations located in the Province ofQuebec. The Company contacts employment agencies and large corporations and advise them that we are a placement service for candidates.Our candidates are limited to individuals with expertise in accounting. We maintain our statutory registered agent's office at 1000 East William Street, Suite 204, Carson City, Nevada 89701 and our business office is located at 941 de Calais Street, Mont St-Hilaire, Quebec, Canada J3H 4T7. Our management has no expertise in providing any such services. Michel St-Pierre, our sole officer and director, is responsible for all of our operations. Later, when we have funds to do so, we plan to hire other individuals who have employment agency experience to conduct interviews and assist with placements.Since the placements are made with accounting firms and corporations seeking accountants, we believe that Mr. St-Pierre’s lack of employment agency experience will have a nominal affect on our operations since he is a qualified Chartered Accountant with a business background with knowledge of industry needs when it comes to hiring an accountant.Until we hire additional personnel, Mr. St-Pierre is responsible for all of our business operations. Overview We have started to contact employment agencies and large corporations and advise them that we are a placement service for candidates.Our candidates are limited to individuals with expertise inaccounting who are seeking positions with Canadian accounting firms or corporations located in the Province of Quebec.Initially, we are doing it by telephone.Concurrently, we intend to advertise and promote our placement services to the general public in order to attract individuals whose areas of expertise are accounting and computer technology. Candidates A candidate that is interested in having us locate a position for him with a customer is submitting his resume.After reviewing the information supplied, we determine, based only upon the resume, if the candidate is an individual that we deem qualified for employment with our customers. If we determine the candidate is not qualified, we advise him of such, and not proceed further.If we determine from the resume that the candidate is qualified for placement by us, the information contained in the resume is verified by us and the candidate is interviewed.After all of the information, including the candidate’s professional qualifications has been verified by us, we begin the process of locating a suitable position with one of our customers. Information about each candidate, including those rejected by us, is placed in a data base and coded in such a manner to allow us to access individuals in particular fields upon being contacted by a customer.Currently we do not have a software database to hold information on candidates. Fees Our fees range from 15% to 30% of our candidate’s first year annual salary compensation.We attempt to obtain the fee from the employer.The fees appear to be typical for our industry in the Quebec geographical area. 3 We have three policies relating to our placement services.Contingency services are engagements in which we are only paid if we are successful in placing a candidate in a position.We also have a contingency exclusive service which is the same as contingency; however, pursuant to our agreement with the candidate, we are exclusively seeking a candidate for the position. Again, we only receive a fee if we are successful in placing a candidate in the position.Finally, we have a retained search service.This is a service that similar to contingent and contingent exclusive services, but we charge the customer a non-refundable up-front fee, prior to performing any services. Geographical market We promote our services in the Province of Quebec.We intend to expand our operations to other geographical areas as we generate additional adequate revenues. Marketing We promote our services to accounting firms in the Province of Quebec. We do this initially by telephone and letter writing.As our customer data base increases, we intend to expand through the use of a web-site on the Internet. Website We created and are maintaining a website which allow us to market our services on the Internet and if we so desire at a later date, will allow us to accept payment for services by credit card and will also allow us to sell advertising space on our web site. Competition Because we are small and in a start-up phase, we face stiff competition from other employment agencies that have far more capital than we do.Our competitive position within the industry is negligible in light of the fact that we have not started our operations.Older, well established employment agencies with records of success will attract qualified clients away from us.There are numerous competitors within our field.They include IT Staffing Services; Personnel Group of America; Comsys; Robert Half; and, Holloway Schulz & Partners.These competitors are moderately sized and ones we hope toemulate in the future. Those agencies have established reputations and have built extensive client relationships within the industry.They have created broad bases of candidates as well as companies seeking candidates.Since we have not started operations, we cannot compete with them on the basis of reputation.We compete with them on the basis of price and services and we hope to be able to provide a higher quality personal service to our initial customers.We do this by spending more time preparing a candidate for his interviews a potential employer.This coupled with Mr. St-Pierre’s experience as a Chartered Accountant, should give our candidates an edge over a typical employment agency seeking to place an accountant with an employer.We believe this higher quality personal service distinguishes us from a typical employment agency. Regulations Our services are subject to federal, state, provincial and local laws and regulations concerning business activities generally. In Quebec we will be subject to the Civil Code of Quebec.We intended to include our activities in New York as well.We have decided not to do business in the United States and accordingly, we do not have to comply with any U.S. laws related to operations as an employment agency. There are no Canadian regulations pertaining to our business with which we need to comply other than registering provincially as a foreign corporation.We are not obligated to register as a foreign corporation until we initiate operations.We have registered as a foreign corporation in the Province of Quebec.There are no laws in the Province of Quebec which regulate employment agencies. 4 Employees and employment agreements At present, we have no employees, other than our sole officer and director, Michel St-Pierre.Mr. St-Pierre is a part-time employee and is devoting about 10 hours per week of his time to our operation.We do not have an employment agreement with Mr. St-Pierre.We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future.There are presently no personal benefits available to our officers and directors.Mr. St-Pierre handles our administrative duties. Our Current Operations During the past year, the economic crisis has slowed down the placement service market. From the beginning of the year and until the end of the second quarter, most of the corporations have trimmed down and reduced their personal and stalled new hiring. In the third quarter, following the economic pickup, the corporations have started to think about hiring. In November, 2009 we placed a Canadian citizen in a temporary accounting position with a Canadian corporation. The contract is for one month. ITEM 1A.RISK FACTORS 1. Our auditors have issued a going concern opinion meaning there is substantial uncertainty whether we will continue operations. Our auditors have issued a going concern opinion in their report dated August 13, 2010. This means that, as of the time of the opinion, there was substantial doubt that we could continue as an ongoing business for the next twelve months. We had only $600 in revenue for the year ended May 31, 2010. Further, we posted net loss of $31,512 for the year ended May 31, 2010. These factors among others raise substantial doubt about the Company's ability to continue as a going concern.Management's plans for our continued existence include selling additional stock and borrowing additional funds to pay overhead expenses.Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds.Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and its ability to continue in existence. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2.We lack an operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we will cease operations and you will lose your investment. We were incorporated on May 6, 2009 and we have started our proposed business operations but realized very small revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $31,512. Our ability to achieve and maintain profitability and positive cash flow is dependent upon 5 *our ability to locate customers who will use our services *our ability to generate revenues Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and generating small revenues.We cannot guarantee that we will be successful in generating revenues in the future.Failure to generate revenues will cause us to go out of business. 3. We have no clients or customers and we cannot guarantee we will ever have any.Even if we obtain client and customers, there is no assurance that we will make a profit. We have placed a Canadian citizen in a temporary accounting position with a Canadian corporation for a one month contract and have no other clients or customers.We have identified one client and we cannot guarantee we ever will have any more clients or customers.Even if we obtain clients and customers for our services, there is no guarantee that we will make a profit.If we don’t make a profit we will go out of business. 4.Because we are small and do not have much capital, we must limit our operations. Because we are small and do not have much capital, we must limit our operations.Because we may have to limit our operations, we may not generate sufficient revenues to make a profit.If we do not make a profit, we may have to suspend or cease operations. 5.Because Mr. St-Pierre will only be devoting approximately 10 hours per week to our operations, our operations may be sporadic which may result in periodic interruptions or suspensions of operations. Because Mr. St-Pierre, our sole officer and director is devoting approximately 10 hours per week to our operations, our operations may be sporadic and occur at times which are convenient to Mr. St-Pierre.As a result, operations may be periodically interrupted or suspended. 6.Because our management does not have prior experience in the employment placement field, we may have to hire individuals or cease operations. Because our management does not have prior experience in the employment placement field, we may have to hire additional experienced personnel to assist us with our operations such as an individual that has had prior experience in working for or operating a personnel agency.If we need the additional experienced personnel and we don’t hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely. 7. We operate in a highly competitive industry and we cannot guarantee that we will ever achieve any level of success in competing for clients with other companies thatplace accountingprofessionals with employment agencies or large corporations. The employment placement industry is very competitive. We are at a competitive disadvantage in attracting clients due to our relatively small size and the fact we have not initiated operations.In addition, there is not a significant barrier to entry by competitors. Our competitors are larger and more diversified than we are and have greater financial resources. We cannot predict the degree of success, if any, with which we will meet competition in the future. 6 8.Our issuance of additional shares may have the effect of diluting the interest of shareholders; our common stock shareholders do not have pre-emptive rights. Any additional issuances of common stock by us from our authorized but unissued shares may have the effect of diluting the percentage interest of existing shareholders. The securities issued to raise funds may have rights, preferences or privileges that are senior to those of the holders of our other securities, including our common stock. The board of directors has the power to issue such shares without shareholder approval. We fully intend to issue additional common shares in order to raise capital to fund our business operations and growth objectives. 9.Since we are a Canadian company and most of our assets and key personnel are located in Canada, you may not be able to enforce any United States judgment for claims you may bring against us, our assets, our key personnel or the experts named in this prospectus. We have been organized under the laws of Canada. Our assets are and will be located outside the United States. In addition, our sole officer and director is a resident of Canada. As a result, it may be impossible for you to affect service of process within the United States upon us or Mr. St-Pierre to enforce against us or these persons any judgments in civil and commercial matters, including judgments under United States federal securities laws. In addition, a Canadian court may not permit you to bring an original action in Canada or to enforce in Canada a judgment of a U.S. court based upon civil liability provisions of U.S. federal securities laws. 10.Because Michel St-Pierre, our sole officer and director, will own more than 50% of the outstanding shares, he will be able to decide who will be directors and you may not be able to elect any directors. Mr. St-Pierre owns 5,000,000 shares and has control of the Company.Mr. St-Pierre is able to elect all of our directors and control our operations. 11. We are highly dependent on our executive management and only employee. Should we lose executive management or due to death, disability, and retirement or otherwise, such loss could adversely affect our management and operations. We rely heavily on our executive management to provide services and for continued business development, including, in particular, our sole officer and director, Mr. Michel St-Pierre. At the present time, we do not have an employment agreement with any of our sole officer and director. Our business could be materially adversely affected if our executive officer, manager was to leave us and if we were unable to attract and retain qualified replacements. 12. Because there is an extremely limited public trading market for our common stock, you may not be able to resell your stock. There is currently an extremely limited public trading market for our common stock, and there may never be a broad public trading market. Therefore, investors may not be able to resell their common stock. 13. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. 7 14. Our proposed business is speculative and we have just begun operations in placing Canadian citizens. Our plan of operation is speculative. We have not appointed officers and directors yet; our sole officer does not have a vast experience in employment placement field. The likelihood of achieving our plans is remote, and it is possible that you could lose your entire investment. 15. Need for substantial additional capital. We are in need of substantial additional capital, without which our ability to continue as a going concern will be jeopardized. In order to fund our ongoing, day-to-day operations, we will continue to require significant amounts of additional capital, and the failure to obtain such additional capital will materially adversely affect our operations. In order to fully implement our plan of operation, it will be necessary to raise at least an additional $125,000. There is no assurance that we will be successful in raising additional capital. If we raise additional capital through the sale of common stock, you could experience significant dilution. If we are unsuccessful in raising such additional capital, you could lose your entire investment. 16. FINRA sales practice requirements may limit a stockholder's ability to buy and sell our stock. The Financial Industry Regulation Authority (FINRA) has adopted rules that apply to broker/dealers in recommending an investment to a customer. The broker/dealers must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative, low-priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative, low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker/dealers to recommend our common stock to their customers, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our common stock, reducing our stockholder's ability to resell shares of our common stock. 17. Because We Will Be Primarily Dependent Upon One Product, Our Business Will Not Be Diversified, And We May Not Be Able To Adapt To Changing Market Conditions Our success depends on our ability to place Canadian citizens in accounting positions with Canadian accounting firms and corporations located in the Province ofQuebec.We do not have any other lines of business or other sources of revenue to rely upon if we are unable to place candidates. Our lack of diversification means that we may not be able to adapt to changing market conditions. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 8 ITEM 2. PROPERTIES We do not own any real estate. We do not plan on investing in real estate in the near future. The Company believes that its current office facilities will be sufficient for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS We are not presently a party to any litigation. PART II ITEM 5. MARKET PRICE FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Fiscal Year High Bid Low Bid Fourth Quarter: 3/1/10 to 5/31/10 Third Quarter: 12/1/09 to 2/28/10 Second Quarter: 9/1/09 to 11/30/09 First Quarter: 6/1/09 to 8/30/09 Fiscal Year High Bid Low Bid Fourth Quarter: 3/1/09 to 5/31/09 Third Quarter: 12/1/08 to 2/28/09 Second Quarter: 9/1/08 to 11/30/08 First Quarter: 6/1/08 to 8/30/08 Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) under the symbol MLSV. The shares trading of our common stock began on July 6, 2010. Holders As of May 31, 2010, we had forty four stockholders of record. Dividends We have never declared or paid cash dividends. There are currently no restrictions which limit our ability to pay dividends in the future. Securities authorized for issuance under equity compensation plans There is no equity compensation plan at the present time. 9 Section 15(g) of the Securities Exchange Act of 1934 Our company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Operations The following discussion of the financial condition and results of our operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Annual Report on Form 10-K for the year ended May 31, 2010 (this “Report”). This report contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Certain statements including, without limitation, statements containing the words "believes", "anticipates," "expects" and the like, constitute "forward-looking statements". Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. 10 Since inception, we have incorporated the company, retained an attorney to prepare a registration statement, retained an auditor to audit our financial statements, and prepared a registration statement.We have created and are maintaining a website which allows us to market our services on the Internet. We have generated small revenues and have started our operations. In November, 2009 we placed a Canadian citizen in a temporary accounting position with a Canadian corporation. The contract is for one month. We are a one man operation.Our sole officer and director contacts accounting firms and corporations seeking accountants and place them with accounting firms and corporations located in the Province of Quebec.We know there is a demand for such persons because Chartered Accounting firms in Quebec have told our president such and have asked him if he knows any CAs with computer skills. Our sole officer and director is a Charted Accountant in the Province of Quebec and has contacts in Chartered Accounting firms in Quebec and Certified Public Accounting firms in the U.S.He hopes to help unemployed qualified CAs and CPAs find employment.Our management has no knowledge or understanding of how employment services work; he does know how to evaluate an accountant and an accountant’s computer skills and he knows accounting firms looking for such people. We have no concerns at this time other than the condition of the economy, worldwide. We know we are in an economic recession.We know there is a demand for CAs with computer experience in Quebec.We also know that the Canadian and United States unemployment rate is the highest in over 20 years, but we also know, CAs are needed and that employment opportunities exist.We don’t know how anything will turn out in these current economic conditions. Our management has no expertise in providing any such services.Initial, Michel St-Pierre, our sole officer and director, will be responsible for all of our operations. Later, if we have funds to do so, we will hire other individuals who have employment agency experience to conduct interviews and assist with placements.Since the placements will be made with accounting firms and corporations seeking accountants, we believe that Mr. St-Pierre’s lack of employment agency experience will have a nominal affect on our operations since he is a qualified Chartered Accountant with a business background with knowledge of industry needs when it comes to hiring an accountant. Until we hire additional personnel, Mr. St-Pierre is responsible for all of our business operations. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have generated small revenues. We believe the technical aspects of our website are sufficiently developed for our operations. We must raise cash from sources other than operations. Our only other source for cash at this time is investments by others in our Company. We must raise cash to continue our project implementation and continue our operations. If we are unable to attract users of our services, or if we are unable to attract enough clients to utilize our services, we may quickly use up the proceeds from our first offering and will need to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others in order for us to maintain our operations. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. On August 5, 2010, we changed our name from “Montreal Services Company” to “iMetrik M2MSolutions Inc.” On August 5, 2010, under a certificate of action without a meeting of shareholders, our shareholder who controls 86.78% of the voting power approved an amendment to our articles of incorporation whereby we increased our authorized shares of common stock from 100,000,000 shares to 500,000,000 shares with a par value of $0.00001 per share. 11 The shareholder approved that the Company pay a stock dividend of 9 additional shares of common stock for each 1 share of common stock outstanding. The record date for the stock dividend will be August 19, 2010. Business Plan We plan to place Canadian citizens in accounting positions with Canadian accounting firms and corporations located in the Province ofQuebec.We intend to do this initially by telephone and letter writing.Depending upon the amount of money available and the amount of success we have initially, we intend to expand our marketing through the use of printed brochures and advertising in professional journals.As our customer data base increases, we intend to expand through the use of a web-site on the Internet. Results of Operations For the Twelve Month Period ended May 31, 2010 Overview We posted net losses of $31,512 for the year ended May 31, 2010. The loss resulted mainly from selling, general and administrative expenses. For the year ended May 31, 2010, the Company has spent $21,000 in professional fees, $6,000 in salary and $2,000 in consulting. Sales For the year ended May 31, 2010 we had $600 in gross revenues as a result of placing a Canadian citizen in a temporary accounting position with a Canadian corporation. In November, 2009 we placed a Canadian citizen in a temporary accounting position with a Canadian corporation. The contract is for one month. Total Cost and Expenses For the year ended May 31, 2010, we incurred total costs and expenses of $32,112. Of the foregoing, $29,648 was for selling, general and administration expenses and $2,461 was for interest on our liabilities. Liquidity and Capital Resources At May 31, 2010, we had $69,282 in cash. Total cash requirements for operations for the twelve month period ended May 31, 2010 was $11,648. As a result of its new business plan, management estimates that cash requirements through the end of the fiscal year ended May 31, 2011 will be between $100,000 to $250,000. As of the date of this Report, we do not have available resources sufficient to cover the expected cash requirements through the end of the third quarter of 2011 or the balance of the year. As a result, there is substantial doubt that we can continue as an ongoing business without obtaining additional financing. Management's plans for maintaining our operations and continued existence include selling additional equity securities and borrowing additional funds to pay operational expenses. There is no assurance we will be able to generate sufficient cash from operations, sell additional shares of Common Stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue our existence. If our losses continue and we are unable to secure additional financing, we may ultimately be required to seek protection from creditors under applicable bankruptcy laws. 12 At May 31, 2010, we had total assets of $69,282. At May 31, 2010, we had total current liabilities of $52,643. The liabilities are mainly due to (i) accrued operational costs ($20,758) and (ii) loan notes from shareholders ($31,885). On May 31, 2010 we received loans from Michel St-Pierre, a shareholder, in the amount of $31,885. These loans carried an interest of 10% and is payable on demand. Our financial condition raises substantial doubt about our ability to continue as a going concern. Management's plan for our continued existence includes selling additional stock through private placements and borrowing additional funds to pay overhead expenses while maintaining marketing efforts to raise our sales volume. Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue as a going concern. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Memorandum. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We have only had operating losses which raise substantial doubts about our viability to continue our business and our auditors have issued an opinion expressing the uncertainty of our Company to continue as a going concern. If we are not able to continue operations, investors could lose their entire investment in our Company. No Operating History We have a history of operating losses, and may continue to incur operating losses. We experienced losses during the fiscal year ending May 31, 2010. With respect to the audited year ending May 31, 2010, we incurred losses of $31,512. We had positive working capital for the year ending May 31, 2010 of $17,239 and a stockholders' equity of $17,239 as of May 31, 2010. All of these developments raise substantial doubt about our ability to continue as a going concern. As a result of these losses and the losses incurred as of May 31, 2010, our auditors may issue an opinion in their audit report for the year ended May 31, 2010 expressing uncertainty about the ability of our Company to continue as a going concern. This means that there is substantial doubt whether we can continue as an ongoing business without additional financing and/or generating profits from our operations. We have no operations upon which to base an evaluation of our performance. We were previously in the business of providing consultation to business executives. We were never retained by anyone to provide such services. Accordingly, we have very limited business operating history.In November, 2009 we placed a Canadian citizen in a temporary accounting position with a Canadian corporation. The contract is for one month. 13 Contractual Obligations The Company is not party to any contractual obligations. Off Balance Sheet Arrangements We have no off balance sheet arrangements other than as described above. We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as shareholder’s equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. IMETRIK M2M SOLUTIONS INC. (FORMERLY KNOWN AS MONTREAL SERVICES COMPANY) (A NEVADA CORPORATION) Mont St-Hilaire, Quebec FINANCIAL REPORTS AT MAY 31, 2010 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-1 Balance Sheets at May 31, 2010 and 2009 F-2 Statements of Changes in Stockholders’ Equity (Deficiency) for the Years Ended May 31, 2010 and 2009 F-3 Statements of Operations for the Years Ended May 31, 2010 and 2009 F-4 Statements of Cash Flows for the Years Ended May 31, 2010 and 2009 F-5 Notes to Financial Statements F-6 - F-10 15 Paritz & Company, P.A. 15 Warren Street, Suite 25 Hackensack, New Jersey 07601 (201)342-7753 Fax: (201) 342-7598 E-Mail: paritz @paritz.com Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Imetrik M2M Solutions, Inc. (Formerly known as Montreal Services Company) Mont St-Hilaire, Quebec CanadaJ3H 4T7 We have audited the accompanying balance sheets of Imetrik M2M Solutions, Inc (formerly known as Montreal Services Company). as of May 31, 2010 and 2009 and the related statements of operations, changes in stockholders’ equity (deficiency) and cash flows for the year ended May 31, 2010 and the period from inception (May 6, 2009) to May 31, 2009 These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Imetrik M2M Solutions, Inc. (formerly known as Montreal Services Company) as of May 31, 2010 and 2009, and the results of its operations and its cash flows for the year ended May 31, 2010 and for the period from inception (May 6, 2009) to May 31, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3, the accompanying financial statements have been prepared assuming the Company will continue as a going concern.The ability of the Company to continue as a going concern is dependent upon, among other things, its successful execution of its plan of operations and ability to raise additional financing.There is no guarantee that the Company will be able to raise additional capital or sell any of its products or services at a profit.In addition, the Company posted net loss of $31,512 for the year ended May 31, 2010 and a net loss of $294 for the period from inception (May 6, 2009) to May 31, 2009. The Company had only $600 in revenue for the year ended May 31, 2010.These factors, among others, raise substantial doubt regarding the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. PARITZ & COMPANY, P.A. Paritz & Company, P.A. Hackensack, New Jersey August 13, 2010 F-1 16 IMETRIK M2M SOLUTIONS INC. (Formerly known asMONTREAL SERVICES COMPANY) BALANCE SHEET May 31, ASSETS CURRENT ASSETS Cash $ $ Account receivable - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) CURRENT LIABILITIES: Note payable-stockholders (note 5) Accrued expenses and sundry current liabilities (note 4) TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock $
